Citation Nr: 1036848	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the rating assigned to his PTSD does 
not adequately reflect the severity of his disability.  He also 
indicates that this disability inhibits his ability to be 
employed.

The Veteran has been evaluated over the years by VA and private 
psychiatric professionals.  In reviewing his medical history, his 
reported psychiatric symptomatology has fluctuated widely.  For 
instance, the Board has reviewed the Global Assessment of 
Functioning (GAF) ratings that have been assigned over the years.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

Over the years, his psychiatric evaluators have assigned GAF 
scores that have ranged from as low as 33 (by his private 
psychologist in October 2005) to as high as 85 (by a psychologist 
evaluating the Veteran in conjunction with Social Security 
Administration disability benefits in May 2005).  A GAF score of 
85 is reflective of absent or minimal symptoms, whereas a score 
of 33 is reflective of major impairment in reality testing or 
communications or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.

A VA examiner in January 2007 offered a GAF assessment of 55.  A 
GAF of 51 to 60 is defined as moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

In April 2010, the Board attempted to reconcile the differences 
in GAF scores and reported symptomatology through independent 
means by obtaining a medical expert opinion.  However, in a 
letter also dated in April 2010, the examiner indicated that he 
was unable to accomplish this purpose, primarily, without 
personally examining the patient.  Therefore, in light of the 
varied GAF scores as well as the fact that the Veteran has not 
undergone a VA psychiatric evaluation since 2007, a 
contemporaneous examination is needed.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, 
where the record does not adequately reveal the current state of 
the claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board finds that this issue is intertwined with 
the issue of entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran for the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA health 
providers who have treated him for his PTSD.  
When this information and any necessary 
authorizations have been received, the RO/AMC 
should request copies of all pertinent 
clinical records that have not been 
previously obtained.  All records obtained 
should be associated with the claims file.

2.  The RO/AMC shall afford the Veteran a VA 
mental disorders examination to determine the 
nature and severity of his service-connected 
PTSD.  The claims file and a copy of this 
Remand should be made available to the 
examiner for review in conjunction with the 
examination.

The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
All necessary and indicated special studies 
or tests, to include psychological testing, 
should be accomplished.  The examiner shall 
assign a numerical GAF score for the years 
since 2005 to the present, and explain what 
the assigned score represents.

The examiner shall also state whether the 
Veteran's service-connected PTSD prevents him 
from securing or following substantially 
gainful employment.  The examiner shall 
further describe how the symptoms of his 
service-connected PTSD affect his social and 
industrial capacity.  A complete rationale 
for all opinions expressed should be 
provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


